 374DECISIONS OFNATIONALLABOR RELATIONS BOARDLocal 132, International Union of Operating En-gineers,AFL-CIOandPritchardElectric Co.,Inc. and Local 317, International Brotherhood ofElectricalWorkers,AFL-CIO. Case 9-CD-108November 21, 1967DECISION AND DETERMINATION OFDISPUTEBy CHAIRMANMCCULLOCHAND MEMBERSFANNING AND BROWNThis is a proceeding under Section 10(k) of theNational Labor Relations Act, as amended, follow-ing a charge filed by Pritchard Electric Co., Inc.,herein called the Company or Pritchard, allegingthat Local 132, International Union of OperatingEngineers, AFL-CIO, herein called the Respond-entorOperatingEngineers,violatedSection8(b)(4)(D) of the Act. A duly scheduled hearing washeld before Hearing Officer Cassius B. Gravitt, Jr.,on August 3, 1967. All parties appearing were af-forded full opportunity to be heard, to examine andcross-examine witnesses, and to adduce evidencebearing upon the issues. Thereafter, the Company,the Operating Engineers, and Local 317, Interna-tionalBrotherhoodofElectricalWorkers,AFL-CIO, party to the dispute, herein called theIBEW, filed briefs.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tionalLabor Relations Board has delegated itspowers in connection with this case to a three-member panel.The Board has reviewed the Hearing Officer'srulingsmade at the hearing and finds that they arefree from prejudicial error. They are hereby af-firmed.Upon the entire record in this case, the Boardmakes the following findings:1.THEBUSINESSOF THE COMPANYThe parties stipulated that the Company is aWest Virginia corporation engaged in the electricalcontractingbusiness; that during the past 12months the Company performed services valued atmore than $50,000 outside the State of West Vir-ginia; and that during that same period, it alsopurchased directly from firms located outside theState of West Virginia goods valued in excess of$50,000. The parties further stipulated, and we find,that the Company is engaged in commerce withinthe meaning of Section 2(6) and (7) of the Act anditwill effectuate the policies of the Act to assert ju-risdiction herein.II.THE LABOR ORGANIZATIONS INVOLVEDThe parties stipulated, and we find, that theOperating Engineers and the IBEW are labor or-ganizationswithin themeaningof Section 2(5) ofthe Act.III.THE DISPUTEPritchard is an electrical contractor operatingmainly in West Virginia. It is a member of theAmerican Line Builders Chapter of the NationalElectrical Contractor's Association, herein calledNECA, and therefore bound by the CommercialLine agreement between NECA and the IBEW.This agreement provides that NECA members willutilize IBEW members in the performance of workinvolving the construction of power distributionsystems and tramission lines, referred to herein as"outside"work. In addition, Pritchard and theIBEW are parties to an inside agreement whichcovers "inside" or building construction work.Pritchard has never employed a member of theOperating Engineers on any of its jobs.The contractual work involved in the instantproceeding is the erection and wiring of a temporarypowerline distribution system for the Cabot Cor-poration project at Waverly, West Virginia, undera subcontract with Gorrell Electric Company. Thedisputed work involves the operation of an A-frametruck when it is used to drill post holes with anauger attachment and to set the poles in place. Onbehalf of its members, the Respondent claims thedisputed work. Pritchard and the IBEW insist thatthe work may properly be performed by the Com-pany's present complement of employees who arerepresented by the IBEW and to whom Pritchardhas assigned the work. Whenever the holes are dugand the poles erected by manual means on this pro-ject the Respondent makes no claim to the work,nor does it claim the work of driving the trucks orstringing the wires.A. TheContentionsof thePartiesRespondent contends that the disputed work iswithin its jurisdiction and that this work shouldhave been assigned to its members rather than tomembers of the IBEW,on the basis of industry,area,and employer practices.It points to numerousawards of the National Joint Board for Settlementof Jurisdictional Disputes,herein called the JointBoard, one of the most recent dated February 28,1967, involving a dispute between the same partiesat the DuPont plant at Washington Bottom, WestVirginia,where the Joint Board awarded the workof operating an A-frame truck and power augerused to dig post holes to Respondent.The IBEW contends that the disputed work,being outside electrical work under the CommercialLine Agreement, is not subject to the Joint Boardjurisdiction,and, in fact,the present dispute is notbefore the Joint Board for disposition. IBEW con-cedes that it has agreed to be bound by Joint Boarddecisions concerning inside electrical work.168 NLRB No. 58 LOCAL 132, OPERATING ENGINEERS375Pritchard contends that it has always assignedthis work to members of the IBEW and that on theentire record the Board can only determine thedispute in favor of the Company's established prac-tice.Moreover,Pritchard maintains that it is notbound by the Joint Board decision in the DuPontcase as that work fell under the Commercial LineAgreement.has with any union covering Pritchard's employees.There is nothing in the record to show thatPritchard has ever recognized or dealt with theRespondent. Accordingly, the collective-bargainingcontract between NECA and the IBEW coveringoutside electrical work is a factor favoring the as-signment of the work to electricians represented bythe IBEW.B.TheApplicability of theStatuteSection 10(c) of the Actempowers the Board tohear and determine a dispute out of which an8(b)(4)(D)charge has arisen.Beforemaking adetermination of the dispute,the Board is requiredto find there is reasonable cause to believe that Sec-tion 8(b)(4)(D) has been violated.The factsshow that Pritchard assigned thedisputed work to its employees.These are membersof the Electrical Workers. The Operating Engineersclaimed this work for its members and threatenedto walk off the job if the work was not assigned toitsmembers. 'When Pritchard refused to use anoperating engineer and proceeded with the workusing a member of IBEW,the Operating Engineerscalled its members off the job.The operating en-gineers did not return to work until the Pritchardcrew discontinued work and left the jobsite. OnSunday,April 30,1967, the Pritchard crew per-formed the disputed work at the jobsite.The nextday the operating engineers refused to work and didnot return to work until later in the week. Ac-cordingly,we find reasonable cause to believe thatSection 8(b)(4)(D) of the Act has been violated, andthat the dispute is properly before the Board fordetermination under Section10(k) of the Act.C.The Merits ofthe DisputeAs we stated inJ.A. Jones Construction Com-pany,1we will determine the appropriate assign-ment of disputed work in each case presented forresolution under Section 10(k) of the Act only aftertaking into account and balancing all relevant fac-tors.1.Collective-bargaining agreementsAs stated above,NECA has entered into a col-lective-bargaining agreement,known as the Com-mercialLineAgreement,with the IBEW, andPritchard,as a memberof NECA,considers itselfbound by this contract.The agreement, whichcoverscommercial outside power work, andanother collective-bargainingcontractbetweenNECAand the IBEW covering inside electricalwork,appear to be the only contracts that Pritchard2.Determinations of the Joint BoardRespondent contends that the Joint Board hasheard and decided numerous jurisdictional disputesinvolving local unions of the International Union ofOperating Engineers,AFL-CIO(IUOE herein),and the International Brotherhood of ElectricalWorkers,AFL-CIO,and has consistently awardedthework of operating an A-frame truck to hoistmaterials and equipment or to dig post holes with anattachment to the truck to the IUOE locals. How-ever,the evidence before us appears to disclose atbest only three instances wherein awards weremade to the IUOE locals involving the operation ofan A-frame truck and power auger used to dig postholes. Insofar as the record discloses, the JointBoard made no distinction between outside and in-side electrical work.It appeared to base its awardon a 1907decision of record,but did not otherwisegive any consideration to the relevant factors wenormally consider in making our determinations injurisdictional dispute cases.Even assuming that these Joint Board awardswere intended to assign the operation of power-driven equipment used in electrical pole line workto IUOE locals,there is no indication that theIBEW or the employers in interest joined in sub-mitting any of those disputes to the Joint Board. Onthe contrary,the IBEW takes the position that thedisputed work herein is outside work for which itnot only has not stipulated to be bound by JointBoard decisions but has consistently protested JointBoard action in such cases for many years. As amatter of fact, the disputed work involved in thiscase has not been submitted to the Joint Board fordecision.Accordingly,on the basis of the record asa whole, we are not able to accord to the JointBoard's awards in prior decisions sufficient weightto offset the other relevant considerations appear-ing in the record.3.Company,area and industry practiceOther than the Joint Board decisions introducedin evidence, there is nothing in the record on whichto base any findingof a broadnational pattern in theindustry.Evidencewas introduced,however,respecting the practices in the Stateof West Vir-'International Associationof Machinists, Lodge No 1743(JA Jones Construction Company),135 NLRB 1402 376DECISIONS OF NATIONAL LABOR RELATIONS BOARDginia,where the parties here involved generallyoperate.Respondent asserts that itsmembers haveoperated A-frame trucks and other similar equip-ment in the area for several electrical contractors.However, there is nothing in the record to indicatewhether operating engineers operated this equip-ment in the performance of work similar to the workin question herein.On the other hand, representatives of Pritchardand other electrical contractors testified that thepast practice of electrical contractors in the area hastraditionally been to assign members of IBEW tooperate the equipment in the performance of thedisputed work. As to the past practice of Pritchard,itspresident's testimony is clear and uncon-tradicted.He has been in the electrical industry inWest Virginia since about 1946, and head of hisown company for the past 5-1/2 years. He testifiedthat he has always assigned the operation of the linetruck to members of IBEW and has never seen anoperating engineer operating a line truck.4.Safety ofoperation and skills neededThere is some testimony that safety requires thatan electrician operate the line truck in performingthe type of work involved here. Apparently, thebasis for this requirment is that on occasions thework, including the setting of poles, is performedwhen the electrical line being worked on is ener-gized.However, as it appears that the actualdisputed work at the Cabot job did not involve any"hot" wires, we do not find that the factor of safetyinfluences the assignment of the disputed work toeither job classification.Pritchard and the IBEW contend that only elec-tricians possess the necessary skills to perform thedisputed work, while the Operating Engineers as-serts that the work does not require a high degree ofskill and that its members possess sufficient skill toperform this work. It appears from the record thatthe work in dispute does not require a high level ofskill, and also that engineers have operated similarequipment on other jobs. Accordingly, we find thatmembers of the IBEW and Operating Engineerspossess sufficient skill to perform the disputedwork.5.Efficiencyand economy of operationPritchard and the I BEW contend that assignmentof the disputed work to a member of the IBEWrather than to a member of the Operating Engineersresults inmore efficient and economical per-formance of this work. The truck used in this opera-tion belongs to Pritchard and had been fitted withthe attachments used in performing the work inquestion. The truck also serves as a storage placefor tools and equipment used by the linemei. in theirwork. Pritchard's president testified that the truckis in operation about 25 percent of the time, at most,and serves only as a storage place for tools theremainder of the time. During the time that thetruck is not in operation, the truck operator engagesin other lineman's work about the job. Thus, itseems clear that a requirement for an additional em-ployee operating the line truck would increase thecosts of operation without any increase in efficiencyor safety of operation. Thus, the factors of efficien-cy and economy of operation favor the assignmentof the disputed work to electricians.CONCLUSIONOn the basis of the foregoing considerations, it isclear that none of the relevant factors favor an as-signment of work as claimed by the Operating En-gineers. Such factors as the company and area prac-tice, the collective-bargaining agreement, and effi-ciency and economy of operation favor the presentassignment.Accordingly, we shall determine thedispute by confirming the Company's present as-signment to electricians represented by the IBEW,but not to that Union or its members.It appears from the record that the disputed workhas been completed at the Cabot jobsite. Pritchardand Electrical Workers contend that because of theRespondent's attempt to have similar work as-signed to its members at the Du Pont jobsite, theBoard's determination in this case should include allsimilar work within the jurisdiction of the OperatingEngineers.While the Board has made such broaddeterminations in the past, the evidence in therecord in this case is not sufficient to warrant suchdetermination here. Accordingly, the determinationshall apply only to the disputed work at the Cabotjobsite, Waverly, West Virginia.DETERMINATION OF DISPUTEPursuant to Section 10(k) of the Act, and uponthe basis of the foregoing findings and the entirerecord in this proceeding,the National Labor Rela-tions Board makes the following Determination ofDispute:1.Employees of PritchardElectricCo.,Inc.,currently representedby Local Union No. 317, In-ternationalBrotherhood of ElectricalWorkers,AFL-CIO,are entitled to operate A-frame linetrucks with diggers to provide post holes for instal-lation of poles and to set the poles atthe Cabot Cor-poration construction site atWaverly,PleasantsCounty,West Virginia.2.LocalUnion No.132, International Union ofOperating Engineers,AFL-CIO,is not entitled, bymeans proscribed by Section 8(b)(4)(D)of the Act, LOCAL 132,OPERATING ENGINEERS377to force or require the Company to assign the abovework to its members.3.Within 10 days from the date of this Decisionand Determination of Dispute,LocalUnion No.132, International Union of Operating Engineers,AFL-CIO,shall notify the Regional Director forRegion 9, in writing, whether it will refrain fromforcingor requiring the Company, by meansproscribed by Section 8(b)(4)(D), to assign thework in dispute to Operating Engineers rather thanto the Company's employees represented by theElectricalWorkers Local Union No. 317.